Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2020 has been entered.
Response to Arguments
Applicant's arguments filed 11/11/2020 have been fully considered but they are not persuasive. 
Applicant argued Peng does not disclose a distance D4 as claimed. 
	Applicant’s argument and the claims as amended have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7, 10, 23 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 calls for a distance D4 between an outermost edge of each said overhanging lip, a most upper edge of said endless peripheral channel and a most lower edge of said endless peripheral channel, which describing a curve distance between points, which was not described in the specification and the drawings. Rather, based on fig.4 of Applicant’s drawing, distance D4 is a vertical distance between two straight horizontal lines each extends from an outermost point of the curved neck to a corresponding inner point of the curved neck. 
Claim 23 is rejected with the same reason. 
Claims depend from a rejected base claim are also rejected. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-5, 7, 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, it is unclear whether “overhanging lips being defined by a distance D4 that defines a distance between an outermost edge of each said overhanging lip, a most upper edge of said endless peripheral channel and a most lower edge of said endless peripheral channel” means a distance is between two outermost edges defines the overhanging lips, or a distance between three elements (outermost edge, most upper edge, and most lower edge), or a distance between the most upper edge and the most lower edge. For the purpose of prior art rejections, the claim is interpreted as best understood. 
Claims depend from a rejected base claim are also rejected. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claim 1, 3-5, 10, and 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Conner (D335553) in view of Hartman (1150761).
For claim 1, Conner discloses A pet toy (at least figs. 1-5) comprising: a first enlarged end (at least fig.3 for top substantially circular portion); a second enlarged end (fig.3 for lower substantially circular portion) ; a neck (fig.3 for middle portion) interconnecting said first and second enlarged ends, said neck defining an endless peripheral channel (at least figs. 1-4) that separates said first and second enlarged ends, said curved neck having a first overhanging lip (fig.3 for a top curve portion of the enlarged end) formed at a first end of said curved neck and a second overhanging lip (fig.3 for a bottom curve portion of the enlarged end) formed at a second opposite end of said curved neck , said first and second overhanging lips formed along a perimeter of said endless peripheral channel (fig.3), both said first and second overhanging lips being defined by a distance D4 that defines a distance between an outermost edge of each said overhanging lip, a most upper edge of said endless peripheral channel and a most lower edge of said endless peripheral channel (at least fig.3 for overhanging lip portions similar to those as shown in Applicant’s); and wherein said pet toy is substantially symmetrical about an axis extending along said curved neck (fig.3).
Conner is silent about a curved neck.
Hartman discloses a pet toy comprising a curved neck (at least fig.5 for a curve neck at 8 between two enlarged ends). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the shape of the neck of Conner with a curved neck as taught by Hartman depending on user’s 
For claim 3, Conner as modified by Hartman is silent about at least one of said first and second enlarged ends includes a plurality of protrusions and grooves formed on an outer surface thereof.
Hartman teaches at least one of said first and second enlarged ends includes a plurality of protrusions and grooves formed on an outer surface thereof (fig.5 for protrusions and grooves of top section above #8). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the toy of Conner as modified by Hartman with at least one of said first and second enlarged ends includes a plurality of protrusions and grooves formed on an outer surface thereof as taught by Hartman in order to have additional entertainment features for optional toys to increase the toy’s attractiveness. 
For claim 4, Conner as modified by Hartman discloses said endless peripheral channel substantially bisects said pet toy (Conner, fig.3). 
For claim 5, Conner as modified by Hartman is silent about said endless peripheral channel has a semi-circular cross-sectional shape.
Hartman teaches a semi-circular cross-sectional shaped channel (at least fig.5 for channel 8). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the channel of Conner as modified by Hartman with a semi-circular cross-sectional shaped channel as taught by Hartman depending on user’s preferences in order to have a substantially corresponding shape between the neck’s shape and a ball of choice to allow better retaining and rolling of the ball. 

Hartman teaches a channel has a cross-sectional shaped with an arc that is greater than a semi-circle (at least fig.5 for channel 8). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the channel of Conner as modified by Hartman with a cross-sectional shaped with an arc that is greater than a semi-circle as taught by Hartman depending on user’s preferences in order to have a substantially corresponding shape between the neck’s shape and a ball of choice to allow better retaining and rolling of the ball. 
For claim 23, Conner discloses A pet toy (at least figs. 1-5) comprising: a first enlarged end (at least fig.3 for top substantially circular portion); a second enlarged end (fig.3 for lower substantially circular portion) ; a neck (fig.3 for middle portion) interconnecting said first and second enlarged ends, said neck defining an endless peripheral channel (at least figs. 1-4) that separates said first and second enlarged ends, a first overhanging lip (fig.3 for a top curve portion of the enlarged end) formed at a first end of said curved neck; a second overhanging lip (fig.3 for a bottom curve portion of the enlarged end) formed at a second opposite end of said curved neck; said first and second overhanging lips each being arranged so that each have a distance D4 defined as a measured distance between an outermost edge of the first and second overhanging lips and a corresponding edge of said endless peripheral channel (at least fig.3 for overhanging lip portions similar to those as shown in Applicant’s); and wherein 
Conner is silent about a curved neck.
Hartman discloses a pet toy comprising a curved neck (at least fig.5 for a curve neck at 8 between two enlarged ends). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the shape of the neck of Conner with a curved neck as taught by Hartman depending on user’s preferences in order to have a substantially corresponding shape between the neck’s shape and a ball of choice to allow better retaining and rolling of the ball. 
Claim 2 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Conner as modified by Hartman as applied to claim 1, 3-5, 10, and 23 above, and further in view of Simon (6405682).
For claim 2, Conner as modified by Hartman is silent about the first and second enlarged ends have semi-spherical shapes.
Simon teaches a pet toy comprising first and second enlarged ends have semi-spherical shapes (fig.2 for top and bottom 10, 20). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the shape of the ends of Conner as modified by Hartman with semi-spherical shapes as taught by Simon depending on user’s preferences in order to allow wobbling motion for the toy to increase its attractiveness. 
Claim 7 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Conner as modified by Hartman as applied to claim 1, 3-5, 10, and 23 above, and further in view of Mobrem (2013/0061815).

Mobrem teaches a pet toy comprising a housing secured to an interior surface within a chamber of one of the first and second enlarged ends (at least fig.2 for housing where #6 locate); and a noise making device (fig.2, #6) secured in said housing. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the toy of Conner as modified by Hartman with a housing secured to an interior surface within a chamber of one of the first and second enlarged ends; and a noise making device secured in said housing as taught by Mobrem in order to increase the attractiveness of the pet.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH PHAM whose telephone number is (571)270-5854.  The examiner can normally be reached on Monday-Friday, 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THANH PHAM/           Primary Examiner, Art Unit 3643